Filed 12/15/22 P. v. Houx CA1/2
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                   DIVISION TWO


 THE PEOPLE,
             Plaintiff and Respondent,
                                                                         A165205
 v.
 VICTOR VON HOUX,                                                        (Del Norte County Super. Ct.
                                                                         Nos. CRF97373C & CRF971892)
             Defendant and Appellant.


                            FACTUAL AND PROCEDURAL BACKGROUND
         On September 26, 2008, the People filed a petition to commit Victor
Von Houx under the Sexually Violent Predator Act (SVPA) (Welf & Inst.
Code, § 6600 et seq.).1 The petition alleged that Houx was a sexually violent
predator under the SVPA, i.e., that he had been convicted of a sexually
violent offense and had a mental disorder predisposing him to engage in
sexually violent predatory criminal behavior. (See § 6600, subd. (a)(1).) The
factual basis for the petition consisted of allegations that Houx had been
convicted of a series of sexually violent offenses since he was 16 years old in


        Our summary of the facts is largely drawn from our unpublished
         1

opinion in Houx’s 2011 appeal, People v. Houx (Jan. 28, 2011, A126625)
2011 WL 140513, pursuant to California Rules of Court, rule 8.1115(b).
Subsequent undesignated statutory citations are to the Welfare and
Institutions Code.


                                                               1
1981. These convictions included one for sodomizing a minor for which he
was sentenced to 10 years in federal prison. The act which led to the People
filing the petition took place while Houx was out on parole in July 2008,
when he was found in his residence with a 16-year-old girl. The trial court
found against Houx and committed him as a sexually violent predator under
the SVPA in October 2009.
      Houx was committed to Coalinga State Hospital (CSH), and as required
by law, CSH staff prepared annual evaluations of Houx’s progress in
addressing his mental condition from 2011 through 2019.2 The examiners
consistently noted Houx “has not sufficiently addressed his diagnosed mental
condition” because he has “continually declined to participate in” the Sex
Offender Treatment Program (SOTP).
      Houx filed a motion to dismiss the petition on February 9, 2022. He
noted he was presently incarcerated in the Fresno County Jail based on a
drug possession charge that arose at CSH in January 2020. He argued that
because he is now being held in county jail, he could no longer be a danger to
the “public” as required for commitment under the SVPA because he now
only has contact with other inmates and prison staff.
      On April 7, 2022, the trial court held a hearing on Houx’s motion
during which Houx was not present. The trial court denied the motion after
hearing oral argument by the prosecution.
      Houx timely appealed on May 5, 2022.




      2A person committed under the SVPA “shall have a current
examination of his or her mental condition made at least once every year.”
(§ 6604.9, subd. (a).)


                                       2
                                  DISCUSSION
      The independent appellate review of the record required in criminal
cases when an appellant raises no identifiable issues (Anders v. California
(1967) 386 U.S. 738; People v. Wende (1979) 25 Cal.3d 436, 441–442 (Wende))
has no application in a civil commitment proceeding (Conservatorship of Ben
C. (2007) 40 Cal.4th 529, 544 (Ben C.); People v. Dobson (2008) 161
Cal.App.4th 1422, 1428 (Dobson)). Wende review is limited to a defendant’s
first appeal of right from a criminal conviction. (People v. Serrano (2012) 211
Cal.App.4th 496, 498–499, 503.)
      Several other appellate decisions have since extended Ben C.’s
rationale to conclude that compliance with Wende is not required in cases
involving related post-commitment proceedings. (See Dobson, supra, 161
Cal.App.4th at p. 1422 [one committed following jury verdict finding of not
guilty by reason of insanity does not have the right to Wende review on
appeal from the denial of a restoration to sanity petition under Pen. Code,
§ 1026.2]; People v. Taylor (2008) 160 Cal.App.4th 304, 313 [Wende review is
not required in appeals by mentally disordered offender challenging extended
commitments, pursuant to Pen. Code, § 2960].) The matter of People v.
Kisling (2015) 239 Cal.App.4th 288, 291 (Kisling), is particularly relevant
because there the appellate court held Wende review does not apply to
appeals from denials of petitions for release from commitment under the
SVPA.
      Houx’s counsel urges us to disregard Kisling. We decline to do so. No
published authority has questioned whether Kisling remains good law, and
Houx’s counsel provides no basis for us to refuse to follow Kisling other than
offering the legally unsupported assertion that this “hybrid civil/criminal case
should be equated as sufficiently similar to a criminal matter involving the



                                       3
substantial rights of the accused” such that it should receive Wende review.
But, the Kisling court heard and rejected a very similar argument:
“[D]efendant . . . asserts that [SVPA proceedings] are sufficiently similar to
criminal proceedings to warrant the protections of Wende review. This
argument cannot stand in light of the statement from the California Supreme
Court in [In re.] Sade C. [(1996) 13 Cal.4th 952] limiting Wende to first
appeals of right from criminal convictions.” (Kisling, supra, 239 Cal.App.4th
at p. 290, italics added.) Since this is not an appeal from a criminal
conviction, we reject this argument as well.
      Having concluded that we will follow Kisling and not afford Wende
review to the instant matter, we now turn to whether the procedures
applicable to a Ben. C. appeal have here been followed. We conclude they
have. In Ben C. our Supreme Court held that “[i]f appointed counsel in a
conservatorship appeal finds no arguable issues, counsel . . . should (1) inform
the court he or she has found no arguable issues to be pursued on appeal; and
(2) file a brief setting out the applicable facts and the law.” (Ben C., supra, 40
Cal.4th at p. 544.) In addition, “[t]he conservatee is to be provided a copy of
the brief and informed of the right to file a supplemental brief.” (Id. at
p. 544, fn. 6.) The appellate court may then dismiss the appeal if there are no
arguable issues. (Id. at p. 544.) Houx’s counsel states that he has advised
Houx as required under Ben C., including his opportunity to file a
supplemental brief.
      Houx filed a supplemental brief on October 14, 2022, in which he
asserts that since he has been confined in Fresno County Jail, he has not had
access to any form of SOTP treatment or annual evaluations thereby denying
him due process.




                                        4
      Although this court may properly dismiss this appeal on our own
motion, we nevertheless have discretion to retain the appeal. (Ben C., supra,
40 Cal.4th at p. 544, fn. 8.) We have reviewed the record to the extent
necessary to allow us to exercise that discretion. Counsel for the People
below observed that Houx has not received annual SOTP evaluations for two
years because he has for that time been a prisoner serving time for
committing criminal acts while in CSH. As a result, so long as he does not
reoffend, “[h]e holds the key to” being released and returning to CSH
whereupon he will receive the annual reviews he is entitled to under the
SVPA. Counsel for Houx offers no response to this argument.
      We find no issues warranting further briefing or analysis.
                                 DISPOSITION
      The appeal is dismissed.




                                      5
                                          _________________________
                                          Van Aken, J.*


We concur:


_________________________
Richman, Acting P.J.


_________________________
Miller, J.




People v. Houx (A165205)


      * Judge of the San Francisco Superior Court, assigned by the Chief
Justice pursuant to article VI, section 6 of the California Constitution.




                                      6